Citation Nr: 0528874	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance benefits under Chapter 32, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active military service from January 1981 to 
May 2001.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision in which 
the RO denied the veteran's claim for e entitlement to basic 
eligibility for VA educational assistance benefits under 
Chapter 32, Title 38, United States Code.  The veteran filed 
a notice of disagreement (NOD) in November 2002, and the RO 
issued a statement of the case (SOC) in July 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2003.

The Board notes that the veteran originally resided within 
the jurisdiction of the RO in Winston-Salem, North Carolina 
when he filed his claim.  Now, however, the RO in Atlanta, 
Georgia has jurisdiction over the veteran's education folder.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran requested a refund of his $1,200.00 Post-
Vietnam Era Veterans Education Assistance Program (VEAP) 
contribution; the VEAP refund check was issued on October 2, 
2002.  

3.  The veteran acknowledges that he has received the VEAP 
reimbursement check in October 2002, which he maintains that 
he has not yet cashed. 






CONCLUSION OF LAW

As the criteria for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, are not met, the claim for those benefits is without 
legal merit.  38 U.S.C.A. § 3202 (West 2002); 38 C.F.R. § 
21.5040 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In a July 2003 SOC, the veteran was notified of the reasons 
for the RO's decision and the legal authority governing his 
claim.  The Board finds that this is sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the appeal lacks legal merit; as the law and 
not the facts are dispositive, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 




II.  Basic Eligibility for VA Educational Assistance Benefits

The veteran seeks payment of VA educational assistance 
benefits.  He essentially contends that VA personnel 
misinformed him regarding his eligibility for VEAP benefits.  
He had contributed $1,200.00 to his VEAP account, and after 
his discharge from service, he wanted to use it for 
educational purposes.  In this regard, it is noted that the 
veteran's Form DD-214, Report of Separation from Active Duty, 
indicates that he served on active duty from January 1981 to 
May 2001.  The evidence shows that the veteran contributed 
$1,200.00 into VEAP.  

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002).  All veterans who entered active duty after January 1, 
1977 and before July 1, 1985, are eligible to participate in 
VEAP by enrolling during one's period of active service.  If 
one elects to enroll, one must generally participate for 12 
consecutive months.  Id.  

One who enrolls and participates in the program must agree to 
have a monthly deduction made from one's military pay of not 
less than $25.00 and no more than $100.00.  The maximum total 
contribution allowed per person is $2,700.  A participant is 
allowed to make the total contribution via a lump sum 
payment.  38 U.S.C.A. § 3222(a) and (e) (West 2002).  

VA regulations that implement VEAP are set forth at 38 C.F.R. 
§ 21.5050 et seq.  This authority provides that any otherwise 
eligible person desiring to participate must apply to the 
Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the Service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050 
(2004).  An individual may not make any contributions after 
the date of one's discharge.  38 C.F.R. § 21.5052 (2004).  

The veteran does not dispute the fact that he requested a 
refund of his VEAP contribution of $1,200.00, or that he 
received the reimbursement check.  He contends, however, that 
VA personnel misinformed him by telling him that he was not 
eligible for VEAP benefits, and that he should request a 
refund.  

Subsequently, he maintains that he attempted to cancel his 
refund request.  According to the veteran's July 2003 
substantive appeal (VA-Form 9), the veteran explained that he 
spoke with a representative at the Atlanta Regional Office by 
telephone on September 16, 2002.  

The veteran acknowledged that this telephone conversation 
took place after he filed his request for a VEAP refund and 
prior to his receiving the refund check.  The Atlanta RO 
representative reportedly told him to file a VA Form 22-1990 
cancelling his request for a refund.  

VA issued the veteran's full refund of the funds in his VEAP 
account on October 2, 2002.  As part of his notice of 
disagreement filed in November 2002, the veteran submitted a 
copy of a VA Form 22-1990, signed by the veteran and dated 
September 24, 2002, in which the veteran essentially canceled 
his request for a refund of his VEAP contribution.  Although 
there is a date stamp of "November 8, 2002" located on the 
VA Form 22-1990, which is signed and dated September 24, 
2002; the date stamp refers to the date that the RO received 
the veteran's notice of disagreement.  The record reflects no 
copy of any VA Form 22-1990 that was received by the RO prior 
to October 2, 2002, the date the VEAP refund check was 
issued.

Unfortunately, the veteran's assertions in this case provide 
no basis for the Board to grant the benefit sought.  The 
governing legal authority simply does not do not provide for 
enrolment in VEAP based on faulty advice, or even the absence 
of advice, on how to enroll in the program.  Although VA is 
required to inform the veteran correctly about basic 
eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994). Even 
if the appellant was misinformed, as he contends, the Board 
cannot grant his claim on that basis. Such would in no way 
change the fact that appellant requested that his VEAP 
contributions be returned to him, and that that was done.  

Although the veteran maintains that he has not yet cashed the 
VEAP refund check, and the $1,200.00 contribution is still in 
his VEAP account, the Board finds that his original request 
for a refund has been processed and the money distributed 
from his account.  The record reveals that the RO did not 
receive the cancellation of his prior request for a refund 
before the check was disbursed to him on October 2, 2002.  
His reported telephone call with the Atlanta RO 
representative on September 16, 2002, does not qualify as a 
valid request because that it was not made in writing and 
signed by the veteran.

The veteran has not provided documentation of when, where, or 
how he filed his cancellation request.  The record shows that 
VA did not receive a cancellation request prior to the 
issuance of the refund check on October 2, 2002.  As noted, 
the veteran provided a copy of a VA Form 22-1990 (signed and 
dated September 24, 2002, by the veteran), but the RO 
received the copy that is in his folder in November 2002 as 
part of his notice of disagreement, not as a cancellation 
request.

In light of the veteran's request to withdraw his 
contribution from the VEAP program and the issuance of the 
check on October 2, 2002, VA has no alternative but to deny 
his claim for VEAP benefits.  Therefore, the Board is 
constrained to find that he is not eligible for VEAP by 
operation of law because he withdrew his contribution.  

In this matter, there is simply no legal basis to find the 
veteran eligible for educational assistance benefits pursuant 
to Chapter 32 of the United States Code.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




ORDER

The claim for basic eligibility for educational assistance 
benefits under Chapter 32, Title 38, United States Code, is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


